Title: To Thomas Jefferson from Richard Anderson, 26 April 1825
From: Anderson, Richard
To: Jefferson, Thomas


Dear Sir,
Office Bank UStates Richmond
26th April 1825
In reply to your letter of the 23d inst, received today, I have to inform you, that the Treasurer of Virginia has not the credit on the books of this office, which you had been informed, he would have. The draft of the Treasurer of the United States on this office, in favor of the Treasurer of Virginia, dated the 20th inst for forty thousand dollars, was presented by, and paid to, the Bank of Virginia yesterday. I presume this is a part of the sum, you expected would be placed in this Office, for the use of the University. I should have been pleased, if the disbursement had been suffered to be made through this office, in the manner intended by.I am, Dear Sir, Very respectfully Your mo. obt StRichard Anderson Pres